Title: To James Madison from Sylvanus Bourne, 7 November 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 7 November 1805, Amsterdam. “I send you herewith Sundry Leyden Gazettes by which you will perceive the astonishing progress the french are making in the heart of Germany as well as in Italy & indeed unless the Prussian Cabinet decides on uniting with the allies I regard their cause as lost. What the latter powers will determine is yet problematical though by some a declaration of war on their part against France is daily expected. While the french continue to triumph on Land we find the English hold fast to their Superiority at Sea. Their victory in the late important naval engagement off Cadiz has been decisive & will operate to sustain the Superiority on that element against all the powers of the world yet for years to come & to prolong the present war in Europe for should France succeed to destroy this third coalition against her I doubt if England would consent to a peace on terms acceptable to France. The continuanc⟨e⟩; of the war will cause enormous expences to GB & force her in a manner (to [illegible] them) to a war on the trade of neutrals seeing that her avowed enemies have not at Sea those riches which they had in former times. Such indeed is the language lately held by a Govermental writer in England as preparatory step to a predatory system they are about to pursue against the trade of the neutral nations. It does not appear by the last advices I have from London that any Satisfactory reply has been given to the remonstrances made on the subject of our trade & I fear that their late sucesses at Sea will not favr our views in this regard but America is no longer in leading Strings & has much in her power towards the support & protection of her just rights.”
        